Case: 12-50678       Document: 00512395544         Page: 1     Date Filed: 10/03/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          October 3, 2013
                                     No. 12-50678
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff–Appellee,

versus

LUIS GILBERTO BENITEZ, Also Known as Douglas,

                                                  Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 1:11-CR-307-27




Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM:*


       The attorney appointed to represent Luis Benitez has moved for leave to
withdraw and has filed briefs in accordance with Anders v. California, 386 U.S.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50678    Document: 00512395544     Page: 2   Date Filed: 10/03/2013

                                 No. 12-50678

738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Benitez
has not filed a response. Having reviewed counsel’s briefs and the relevant por-
tions of the record reflected therein, we concur with counsel’s assessment that
the appeal presents no nonfrivolous issue for appellate review. Accordingly, the
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                       2